     Case 3:20-cv-00414-MMD-CLB Document 4 Filed 09/15/20 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6    JOSHUA N. BANASIAK,                                  Case No. 3:20-cv-00414-MMD-CLB

7                                    Plaintiff,                          ORDER

8           v.

9    WARDEN BRIAN WILLIAMS,

10                                Defendant.

11

12          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

13   by Joshua N. Banasiak, an incarcerated person at Ely State Prison. (ECF No. 1-1.) On

14   July 10, 2020, this Court issued an order denying the Plaintiff’s application to proceed in

15   forma pauperis, without prejudice, because the application was incomplete. (ECF No. 3 at

16   2.) The Court ordered Plaintiff to file a fully complete application to proceed in forma

17   pauperis or pay the full filing fee of $400 on or before September 8, 2020. (Id. at 3.) The

18   September 8, 2020, deadline has now expired, and Plaintiff has not filed another

19   application to proceed in forma pauperis, paid the full filing fee, or otherwise responded to

20   the Court’s order.

21          District courts have the inherent power to control their dockets and “[i]n the exercise

22   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a

23   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

24   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

25   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

26   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local

27   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for

28   failure to comply with an order requiring amendment of complaint); Carey v. King, 856
     Case 3:20-cv-00414-MMD-CLB Document 4 Filed 09/15/20 Page 2 of 3


1    F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule

2    requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal

3    Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with

4    court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming

5    dismissal for lack of prosecution and failure to comply with local rules).

6           In determining whether to dismiss an action for lack of prosecution, failure to obey

7    a court order, or failure to comply with local rules, the Court must consider several factors:

8    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

9    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

10   disposition of cases on their merits; and (5) the availability of less drastic alternatives. See

11   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

12   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

13          Here, the Court finds that the first two factors, the public’s interest in expeditiously

14   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

15   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

16   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

17   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

18   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

19   disposition of cases on their merits—is greatly outweighed by the factors in favor of

20   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey the

21   court’s order will result in dismissal satisfies the “consideration of alternatives”

22   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

23   at 1424.

24          The Court’s order requiring Plaintiff to file another application to proceed in forma

25   pauperis or pay the full filing fee on or before September 8, 2020, expressly stated: “IT IS

26   FURTHER ORDERED that, if Plaintiff does not file a fully complete application to proceed

27   in forma pauperis with all three documents or pay the full $400 filing fee for a civil action

28   on or before September 8, 2020, the Court will dismiss this action without prejudice for

                                                    2
     Case 3:20-cv-00414-MMD-CLB Document 4 Filed 09/15/20 Page 3 of 3


1    Plaintiff to refile the case with the Court, under a new case number, when Plaintiff has all

2    three documents needed to file a complete application to proceed in forma pauperis.” (ECF

3    No. 3 at 3.) Thus, Plaintiff had adequate warning that dismissal would result from his

4    noncompliance with the Court’s order to file another application to proceed in forma

5    pauperis or pay the full filing fee on or before September 8, 2020.

6           It is therefore ordered that this action is dismissed without prejudice based on

7    Plaintiff’s failure to file another application to proceed in forma pauperis or pay the full filing

8    fee in compliance with this Court’s July 10, 2020, order (ECF No. 3).

9           It is further ordered that the Clerk of Court will close the case and enter judgment

10   accordingly.

11          DATED THIS 15th day of September 2020.

12

13

14                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
